431 So.2d 328 (1983)
Serita TURNER a/K/a Suzanne Clark, Appellant,
v.
The STATE of Florida, Appellee.
No. 82-1502.
District Court of Appeal of Florida, Third District.
May 17, 1983.
Bennett H. Brummer, Public Defender and Rory S. Stein, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen. and Marti A. Rothenberg, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and DANIEL S. PEARSON and FERGUSON, JJ.
SCHWARTZ, Chief Judge.
Under the controlling provisions of Fla.R. Crim.P. 3.400(d), counsel need not be present when the items introduced into evidence are provided to the jury. Since, contrary to the appellant's contention, no error of any kind, therefore, occurred when the exhibits were sent to the jury room in the absence of the defendant or her attorney, Ivory v. State, 351 So.2d 26 (Fla. 1977), which involved a violation of Fla.R.Crim.P. 3.410, is inapplicable. For this reason, we need not determine whether the prophylactic per se reversible error rule of Ivory has been abrogated by Hitchcock v. State, 413 So.2d 741 (Fla. 1982) or Rose v. State, 425 So.2d 521 (Fla. 1982).
Affirmed.